—In a proceeding pursuant to Election Law article 16, inter alia, to review a determination of the New York State Board of Elections declaring Joseph R. Holland the candidate of the Independence Party for the 38th Senatorial District as a result of the primary election held on September 10, 1996, the petitioner appeals from an order of the Supreme Court, Rockland County (Sherwood, J.), dated October 1, 1996, which granted those branches of the motions of Joseph R. Holland and the New York State Board of Elections which were to dismiss the proceeding as premature. Joseph R. Holland cross-appeals from so much of the order as denied that branch of his motion which was to dismiss the proceeding based on objections in point of law.
Ordered that the appeal is dismissed as academic, without costs or disbursements, in light of our determination in Matter of St. Lawrence v Holland (232 AD2d 645 [decided herewith]); and it is further,
Ordered that the cross appeal is dismissed, without costs or disbursements, as Joseph R. Holland was not aggrieved by the *647order (see, CPLR 5511). Thompson, J. P., Sullivan, Pizzuto and Santucci, JJ., concur.